Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings submitted by the applicant on 10/02/2019 have been reviewed and accepted by the examiner.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2021 was filed after the mailing date of the application on 10/02/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
	Regarding applicant’s arguments directed at the rejection of claims 1-20 under 35 U.S.C. 101. The examiner respectfully withdraws the rejection in light of the amendments. 
	Regarding applicant’s arguments directed at the rejection of claim 16 under 35 U.S.C. 112(b). The examiner respectfully withdraws the rejection in light of the amendments.

Regarding applicants arguments directed at the rejection of claim 1 under 25 U.S.C. 102(a). Applicant respectfully agrees that not all of the amendments, the examiner respectfully enters Wilson onto the record Wilson teaches  Wilson teaches and prevent, based at least on the current email being assigned to the first category, (locked recipient group) the current email from being sent to a recipient who is not part of the same user group, (0006; 0020; 0023; locking the recipients of a reply email, so that a user not authorized as part of the locked distribution list is prevented from being sent) the current email being prevented from being sent to the recipient who is not part of the same user group by at least preventing the remaining plurality of recipients from being modified to include the recipient who is not part of the same user group (0006; 0020; 0023; 0029; locking the recipients of a reply email, so that a user not authorized as part of the locked distribution list is prevented from being sent). 

Regarding applicant’s arguments on pages 13-15 directed at Kieselbach not teaching updating metadata. Examiner respectfully points out the following:
(1) Applicant cites paragraphs of the specification that are narrower than the claim limitations, and therefore the applicant’s interpretation of the claim is too narrow to adopt. Examiner advises better defining claim elements and limitations. 
(2) The claims do not define metadata, it is well known in the art that a recipient list is part of the emails metadata
(3) Therefore if a user changes the recipient list then the metadata is updated. 
Therefore the examiner respectfully disagrees that Kieselbach does not disclose updating of the metadata.

Furthermore applicant argues on page 14 that Kieselbach is directed at an initial recipient list, Examiner respectfully disagrees and points to [0036-0039; 0043-0044] which teaches recipient filtering in the reply message. 

Furthermore applicant argues on page 14-15, the filtering out is different from preventing. Examiner respectfully notes that if a user is removed from the recipient list that is equivalent to preventing the user from receiving the email. Examiner further notes that claim limitation does not include preventing the user from EVER receiving the email from any of the current recipients, or preventing FUTURE forwarding of the email to the user. The examiner notes that it merely states preventing the user from receiving the email which removing a recipient would read on. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6-8, 11, 13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kieselbach et al. (US 20080295000 A1) in view of Wilson (US 20080168269 A1)

Regarding claim 1, Kieselbach teaches a system, comprising: (0009; system) at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, cause the at least one data processor to at least: (0026; memory storing program code executable on the processor)
update a metadata (recipient list) associated with a current email (0025; the message can be an email) to indicate the current email as being assigned,  to a first category, the current email being assigned to the first category (group indicators) (in response to removal of other group indicators, it could leave only one group indicator) (0009-0011; 0043; the email is assigned group indicators such as “DevGroup” or “Executives” based on an updated list of recipients, examiner respectfully notes that a user can add and remove recipients, and the recipient list would be updated, and so will its assigned group indicators; ([0009-0011; 0023-0024; 0030] a user is removed from the current email recipient list, the user being part of a group and when the user is removed it creates a new group list; the system also includes removing users that are not part of a group and the remaining recipients are part of the group),
in response to a removal of one or more recipients of the current email such that a remaining plurality of recipients of the current email are part of a same user group; (0009-0011; 0024; 0030; 0043-0043; A user can remove group indicators resulting in only one group indicator to be assigned to the email) 

In an analogous art Wilson teaches prevent, based at least on the current email being assigned to the first category, (locked recipient group) the current email from being sent to a recipient who is not part of the same user group, (0006; 0020; 0023; locking the recipients of a reply email, so that a user not authorized as part of the locked distribution list is prevented from being sent)
the current email being prevented from being sent to the recipient who is not part of the same user group by at least preventing the remaining plurality of recipients from being modified to include the recipient who is not part of the same user group (0006; 0020; 0022-0023; 0029; locking the recipients of a reply email, so that a user not authorized as part of the locked distribution list is prevented from being sent)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kieselbach to include locking recipients of an email chain as is taught by Wilson 
	The suggestion/motivation for doing so is to be able to manage email and information in the email [0004-0003]

Regarding claim 2, Kieselbach in view of Wilson teach the system of claim 1, and is disclosed above, Kieselbach further teaches wherein the current email comprises a reply or a forward of a previous email, ([0037-0039] The current email is a response to a previously received email) and wherein the previous email includes the one or more recipients who are not part of the same user group ([0023; 0028-0030] where the previous email includes an initial recipient list with different groups and individual recipients)

Regarding claim 3, Kieselbach in view of Wilson teach the system of claim 2, and is disclosed above, Kieselbach further teaches wherein the previous email is assigned to a second category based at least on the previous email having the one or more recipients who are not part of the same user group ([0024] the system flags the emails based on the recipients and groups, and therefore if an email has different recipients then the email is assigned with different flags, and therefore is equivalent to a second category; which includes recipients who are not part of the same user group)

Regarding claim 6, Kieselbach in view of Wilson teach the system of claim 1, and is disclosed above, Kieselbach does not explicitly teach wherein the at least one data processor is further caused to at least: assign, to the first category, a subsequent email; and prevent, based at least on the subsequent email being assigned to the first category, the subsequent email from being sent to the recipient who is not part of the same user group 
Wilson teaches wherein the at least one data processor is further caused to at least: assign, to the first category, a subsequent email; and prevent, based at least on the subsequent email being assigned to the first category, the subsequent email from being sent to the recipient who is not part of the same user group (0006; 0020; 0023; 0029; locking the recipients of a reply email, so that a user not authorized as part of the locked distribution list is prevented from being sent, and therefore only the recipients of the original email receive the reply email)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kieselbach to include locking recipients of an email chain as is taught by Wilson 
	The suggestion/motivation for doing so is to be able to manage email and information in the email [0004-0003]

(recipient list locked) based at least on the subsequent email being a reply or a forward of the current email  (0006; 0020; 0023; 0029; locking the recipients of a reply email, so that a user not authorized as part of the locked distribution list is prevented from being sent, and therefore only the recipients of the original email receive the reply email)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kieselbach to include locking recipients of an email chain, resulting in replies belonging to the same distribution group category as is taught by Wilson 
	The suggestion/motivation for doing so is to be able to manage email and information in the email [0004-0003]

Regarding claim 8, Kieselbach in view of Wilson teach the system of claim 6, and is disclosed above, Kieselbach does not disclose but Wilson teaches the subsequent email is assigned to the first category based at least on the subsequent email being similar to the current email, 
 and wherein the subsequent email is similar to the current email based at least on the subsequent email having at least one of a similar title, a similar recipient, (0006; 0020; 0023; 0029; locking the recipients of a reply email, so that a user not authorized as part of the locked distribution list is prevented from being sent, and therefore only the recipients of the original email receive the reply email)and a similar extension as the current email 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kieselbach to include locking recipients of an email chain, resulting in replies belonging to the same distribution group category as is taught by Wilson 
	The suggestion/motivation for doing so is to be able to manage email and information in the email [0004-0003]

(email information) to assign the subsequent email to the first category (to lock replies based on recipient group) (0006; 0020; 0023; 0029; locking the recipients of a reply email, so that a user not authorized as part of the locked distribution list is prevented from being sent, and therefore only the recipients of the original email receive the reply email)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kieselbach to include locking recipients of an email chain, resulting in replies belonging to the same distribution group category as is taught by Wilson 
	The suggestion/motivation for doing so is to be able to manage email and information in the email [0004-0003]

Regarding claim 13, Kieselbach in view of Wilson teaches the system of claim 6, and is disclosed above, Kieselbach does not explicitly teach but Wilson teaches wherein the subsequent email includes the remaining plurality of recipients from the current email, and wherein the subsequent email (reply email) is prevented from being sent to the recipient who is not part of the same user group by at least preventing the remaining plurality of recipients from being modified to include the recipient who is not part of the same user group. (0006; 0020; 0023; 0029; locking the recipients of a reply email, so that a user not authorized as part of the locked distribution list is prevented from being sent, and therefore only the recipients of the original email receive the reply email)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kieselbach to include locking recipients of an email chain as is taught by Wilson 
	The suggestion/motivation for doing so is to be able to manage email and information in the email [0004-0003]

Regarding claim 16, Kieselbach in view of Wilson teach the system of claim 1, and is disclosed above, Kieselbach does not disclose but Wilson teaches further teaches wherein at least one of an email server and an email client is configured to assign the current email to the first category (distribution group) prevent the current email from being sent to the recipient who is not part of the same user group (0006; 0020; 0023; 0029; locking the recipients of a reply email, so that a user not authorized as part of the locked distribution list is prevented from being sent, and therefore only the recipients of the original email receive the reply email)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kieselbach to include locking recipients of an email chain as is taught by Wilson 
	The suggestion/motivation for doing so is to be able to manage email and information in the email [0004-0003]

Regarding claim 17, Kieselbach in view of Wilson teach the system of claim 1, and is disclosed above, Kieselbach does not explicitly teach but Wilson teaches wherein the current email is assigned, based at least on a policy, to the first category, (distribution list lock) and wherein the policy defines (distribution list lock) at least one of a first recipient included in the same user group (users in the distribution list) and a second recipient excluded from the same user group (0006; 0020; 0023; 0029; locking the recipients of a reply email, so that a user not authorized as part of the locked distribution list is prevented from being sent, and therefore only the recipients of the original email receive the reply email)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kieselbach to include locking recipients of an email chain as is taught by Wilson 


Regarding claim 18, Kieselbach in view of Wilson teach the system of claim 17, and is disclosed above, Kieselbach further teaches wherein the policy (user defined filtering) further specifies one or more actions (adding/removing recipients) that are performed in response to the current email being assigned to the first category, ([0024] where the user input and filtering (equivalent to policy) creates flags (equivalent to assigning to a first category) for the current email; which define the recipients to receive the email or remove a recipient from receiving the email))
and wherein the one or more actions are performed to prevent the current email from being sent to the recipient who is not part of the same user group ([0030] excluding the unselected and deselected recipients)

Regarding claim 19, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a method claim (0009; method) 
Regarding claim 20, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a non-transitory computer readable medium storing instructions claim (0049-0050; computer program instructions executed by a computer)

Claims 5, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kieselbach et al. (US 20080295000 A1) in view of Wilson (US 20080168269 A1) in view of Adams et al. (US 20070067394 A1).

Regarding claim 5, Kieselbach in view of Wilson teach the system of claim 1, and is disclosed above, Kieselbach in view of Wilson does not disclose wherein the current email is prevented from being sent to the recipient who is not part of the same user group by at least one of generating an alert in 
	In an analogous art Adams teaches wherein the current email is prevented (generating a warning) from being sent to the recipient who is not part of the same user group by at least one of generating an alert (fig 5 alert generated) in response to one or more of adding the recipient who is not part of the same user group, sending of the current email to the recipient who is not part of the same user group, (external recipient not part of the company) and modifying the remaining plurality of recipients (Fig 5; 0042; 0050-0052;  generating an alert, when a recipient in the email is an external recipient and not part of the company)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kieselbach in view of Wilson to include generating an alert in response to detecting a recipient that is not part of the group as is taught by Adams,
	The suggestion/motivation for doing so is to be able to manage email and information in the email [0002-0003]

Regarding claim 14, Kieselbach in view of Wilson the system of claim 1, and is disclosed above, Kieselbach in view of Wilson do not disclose wherein the same user group is defined to at least one of include a first domain and exclude a second domain 
In an analogous art Adams teaches wherein the same user group is defined to at least one of include a first domain and exclude a second domain (0037-0038; wherein the company domain group includes only recipients with a company domain email address)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kieselbach in view of Wilson to include domain based grouping as is taught by Adams


Regarding claim 15, Kieselbach in view of Wilson the system of claim 1, and is disclosed above, Kieselbach in view of Wilson does not explicitly teach wherein the same user group is defined to at least one of include a first recipient from a domain and exclude a second recipient from a same domain
In an analogous art Adams teaches wherein the same user group (list of recipients) is defined to at least one of include a first recipient from a domain (0046; recipient with internal domain) and exclude a second recipient (other internal domain) from a same domain ([0046; 0052] some users from a subgroup domain could be included and some user from the same subgroup domain could be excluded from the recipient list)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kieselbach in view of Wilson to include generating an alert in response to detecting a recipient that is not part of the group as is taught by Adams,
	The suggestion/motivation for doing so is to be able to manage email and information in the email [0002-0003]

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kieselbach et al. (US 20080295000 A1) in view of Wilson (US 20080168269 A1) in view of Thorsen et al. (US 20120185797 A1)

Regarding claim 9, Kieselbach in view of Wilson the system of claim 6, and is disclosed above, Kieselbach in view of Wilson does not explicitly teach wherein the subsequent email is assigned to the first category based at least on a first content of the current email matching a second content of the subsequent email, wherein the first content comprises a first text included in a first body or a first 
	In an analogous art Thorsen teaches wherein the subsequent email is assigned to the first category ([0035] grouping/threading) based at least on a first content of the current email matching a second content of the subsequent email, ([0039-0043] comparing the body text, of the current email with previous emails; where content of the emails can be subject line, and text in the body)
wherein the first content comprises a first text included in a first body (0042; body text) or a first attachment of the first email, and wherein the second content comprises a second text included in a second body (0042; body text) or a second attachment of the second email.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kieselbach in view of Wilson to include grouping email communications based on similarities as is taught by Thorsen
	The suggestion/motivation for doing so is to be able to better group communication in a thread [0003]

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kieselbach et al. (US 20080295000 A1) in view of Wilson (US 20080168269 A1) in view of Thorsen et al. (US 20120185797 A1) and further in view of Kumar et al. (US 20120158728 A1)

Regarding claim 10, Kieselbach in view of Wilson in view of Thorsen teach the system of claim 9, and is disclosed above, Kieselbach in view of Wilson in view of Thorsen do not explicitly teach wherein the at least one data processor is further caused to at least: generate a first value corresponding to the first content of the current email, the first value being a first checksum or a first fingerprint corresponding to the first content of the current email; generate a second value corresponding to the second content of the subsequent email, the second value being a second checksum or a second fingerprint corresponding to the second content of the subsequent email; and determine, based at least on 
	In an analogous art Kumar teaches wherein the at least one data processor is further caused to at least: 
generate a first value corresponding to the first content of the current email, (170-173; generating an MD5 checksum for each email message) the first value being a first checksum or a first fingerprint corresponding to the first content of the current email; (170-173; generating a first MD5 checksum for each email message based on the content of the email message) 
generate a second value corresponding to the second content of the subsequent email, (170-0173; generating an MD5 checksum for each email message) the second value being a second checksum or a second fingerprint corresponding to the second content of the subsequent email; (170-173; generating an MD5 checksum value based on the content of the email message) and 
determine, based at least on the first value matching the second value, (171; 173; comparing the checksum to determine uniqueness) that the first content of the current email matches the second content of the subsequent email (171; 173; comparing the checksum to determine uniqueness/similarities between the emails)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kieselbach in view of Wilson in view of Thorsen to include MD5 checksum comparison of emails in order to determine similarities as is taught by Kumar
	The suggestion/motivation for doing so is to be able to better manage emails [0009]
Conclusion
Khouri et al (US 20080208988 A1): In one embodiment, a method includes detecting, by an automated program, an attempt by a recipient of an email addressed to a plurality of addressees that includes the recipient to send a reply-all email. The automated program rejecting the reply-all email based on a pre-set policy rule that limits a number of reply-all email in a thread. It is emphasized that this 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451